Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-24 were originally filed December 23, 2020.
	The amendment received March 12, 2021 amended claims 7, 10, and 19 and canceled claims 8, 9, 20, and 21.
	The amendment received June 1, 2022 canceled claims 1-7, 10-19, 23, and 24; amended claim 22; and added new claims 25-31.
	Claims 22 and 25-31 are currently pending and under consideration.
Election/Restrictions
Applicant’s election without traverse of Group IV (claims 22 and 25-31) in the reply filed on June 1, 2022 is acknowledged.

Applicant’s election of SEQ ID NO: 13 in the reply filed on June 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
SEQ ID NO: 13 IVASYYVEYGVGISPPENNDESSKQKSKMDAKKQKKWEI
Priority
The present application claims status as a DIV of 16/374,670 filed April 3, 2019 (now U.S. Patent 10,968,257) which claims the benefit of 62/652,278 filed April 3, 2018.
Please note: the restriction requirement was withdrawn in the Notice of Allowance mailed September 23, 2020. The claims to the method were canceled simply because the scope of the claims was not commensurate in scope with the allowed product claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 23, 2020 (3) are being considered by the examiner. Please note: the references are present in parent application 16/374,670.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 112, line 8 and paragraph 386.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim 22 is objected to because of the following informalities: TRS should be defined (i.e. target recognition sequence) in the claim since the acronym is art recognized as something else (e.g. transcriptional regulatory sequence) and appears from the specification to be a term the applicant has utilized to describe a motif which is not art recognized. Appropriate correction is required.

Claims 25 and 26 are objected to because of the following informalities: since a SEQ ID NO: is associated with the variable sequence, the SEQ ID NO: should be present in the claims.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “flanking by” should read “flanked by”. Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “hydrophobic amino acid residue…charged amino acid residue…polar amino acid residue”, “polar, hydrophobic, and/or charged amino acid residue”, and “polar amino acid residue…hydrophobic amino acid residue./..charged amino acid residue” should simply read “any amino acid” since hydrophobic, polar, and charged encompasses any amino acid. Appropriate correction is required.

Claim 26 is objected to because of the following informalities: X1, X2, and X3 should also be defined in the claim or the claim should depend on claim 25 and have “further comprising” language regarding the N- and C-terminus. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: “is flanked the N-terminus” should be corrected. Appropriate correction is required.

Claim 30 is objected to because of the following informalities: the claim should be dependent on claim 29 instead of claim 26 since claim 29 discusses the detectable marker. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, the TRS is not specifically defined in the specification and is a term utilized by the applicant only (i.e. not art recognized). Furthermore, the specification only refers to a single specific core sequence for the TRS of X1(E/K)(N/D)X2(S/T)X3 (SEQ ID NO: 1) or more broadly described (i.e. not defined) as “Photorhabdus target recognition sequence” or “Photorhabdus tandem repeat proteins”. Thus, one of skill in the art would not be able to determine the complete breadth of the claimed method. The present claims potentially read on any motif or domain in any polypeptide and screening for binding (e.g. antigen/antibody screening, phage display screening, enzyme/substrate screening, etc.). The “inserting or modifying a TRS motif in the protein” reads on translation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 22 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of naturally occurring binding between ligands/receptors, antigen/antibodies, enzymes/substrates, functional domains/binding partner, insecticidal toxins/receptors or enzyme substrates, polymerase/DNA binding, etc. without significantly more. The claims recite “inserting or modifying a TRS motif in the protein; and detecting whether the engineered protein binds to the target; or detecting whether the engineered protein exhibits enzymatic activity against the target”. The “inserting or modifying a TRS motif in the protein” reads on translation (i.e. a naturally occurring process). This judicial exception is not integrated into a practical application because the protein comprising a TRS motif is not applied in any way but simply detected. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to naturally occurring proteins comprising TRS motifs, naturally occurring targets, naturally occurring functional domains, naturally occurring insecticidal toxins, naturally occurring “detectable markers” (e.g. could be an epitope in the protein that is recognized by any antibody; ELISA assay – which is well-understood, routine, and conventional in the prior art) which are utilized in simple binding (i.e. naturally occurring) or enzymatic function (i.e. naturally occurring). Words such as “engineering, inserting, or modifying” are not enough to show the “hand of man” (i.e. akin to “isolated”).
	See Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244; Funk Bros., 333 U.S. at 130, 76 USPQ at 281; and Diamond v. Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 195.

	Claims 22 and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of naturally occurring binding between ligands/receptors, antigen/antibodies, enzymes/substrates, functional domains/binding partner, insecticidal toxins/receptors or enzyme substrates, polymerase/DNA binding, etc. without significantly more. The claims recite “inserting or modifying a TRS motif in the protein; and detecting whether the engineered protein binds to the target; or detecting whether the engineered protein exhibits enzymatic activity against the target”. The “inserting or modifying a TRS motif in the protein” reads on translation (i.e. a naturally occurring process). This judicial exception is not integrated into a practical application because the protein comprising a TRS motif is not applied in any way but simply detected. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to naturally occurring proteins comprising TRS motifs, naturally occurring targets, naturally occurring functional domains, naturally occurring insecticidal toxins, naturally occurring “detectable markers” (e.g. could be an epitope in the protein that is recognized by any antibody; ELISA assay – which is well-understood, routine, and conventional in the prior art) which are utilized in simple binding (i.e. naturally occurring) or enzymatic function (i.e. naturally occurring). Words such as “engineering, inserting, or modifying” are not enough to show the “hand of man” (i.e. akin to “isolated”). The hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids is naturally occurring in Photorhabdus insecticidal toxins (see the present specification). 
	Please also refer to Kwak et al., 2015, Complete genome sequence of Photorhabdus temperate subsp. thracensis 39-8T, an entomopathogenic bacterium for the improved commercial bioinsecticide, Journal of Biotechnology, 214: 115-116 regarding the species of present SEQ ID NO: 13.
 RESULT 1
A0A0F7LUJ5_9GAMM
ID   A0A0F7LUJ5_9GAMM        Unreviewed;       531 AA.
AC   A0A0F7LUJ5;
DT   22-JUL-2015, integrated into UniProtKB/TrEMBL.
DT   22-JUL-2015, sequence version 1.
DT   02-JUN-2021, entry version 18.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:AKH65521.1};
GN   ORFNames=VY86_21305 {ECO:0000313|EMBL:AKH65521.1};
OS   Photorhabdus thracensis.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Morganellaceae; Photorhabdus.
OX   NCBI_TaxID=230089 {ECO:0000313|EMBL:AKH65521.1, ECO:0000313|Proteomes:UP000034866};
RN   [1] {ECO:0000313|EMBL:AKH65521.1, ECO:0000313|Proteomes:UP000034866}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 15199 {ECO:0000313|EMBL:AKH65521.1,
RC   ECO:0000313|Proteomes:UP000034866};
RX   PubMed=26415660; DOI=10.1016/j.jbiotec.2015.09.024;
RA   Kwak Y., Shin J.H.;
RT   "Complete genome sequence of Photorhabdus temperata subsp. thracensis 39-
RT   8(T), an entomopathogenic bacterium for the improved commercial
RT   bioinsecticide.";
RL   J. Biotechnol. 214:115-116(2015).
RN   [2] {ECO:0000313|Proteomes:UP000034866}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 15199 {ECO:0000313|Proteomes:UP000034866};
RA   Kwak Y., Shin J.-H.;
RT   "Genome sequence of Azospirillum thiophilum strain DSM 21654T.";
RL   Submitted (MAR-2015) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP011104; AKH65521.1; -; Genomic_DNA.
DR   RefSeq; WP_046976473.1; NZ_CP011104.1.
DR   EnsemblBacteria; AKH65521; AKH65521; VY86_21305.
DR   KEGG; ptt:VY86_21305; -.
DR   PATRIC; fig|230089.6.peg.4809; -.
DR   OrthoDB; 264328at2; -.
DR   Proteomes; UP000034866; Chromosome.
PE   4: Predicted;
FT   REGION          210..230
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          490..511
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        496..511
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   531 AA;  59312 MW;  A4F8D9C2D52A82B8 CRC64;

  Query Match             100.0%;  Score 204;  DB 137;  Length 531;
  Best Local Similarity   100.0%;  
  Matches   39;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IVASYYVEYGVGISPPENNDESSKQKSKMDAKKQKKWEI 39
              |||||||||||||||||||||||||||||||||||||||
Db        476 IVASYYVEYGVGISPPENNDESSKQKSKMDAKKQKKWEI 514


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. U.S. Patent Application Publication 2017/0029844 published February 2, 2017.
For present claims 22 and 25-31, Ball et al. teach insecticidal proteins comprising two or more modes of action and screening the insecticidal proteins for binding and/or enzymatic activity comprising inserting or modifying a polypeptide to include a Photorhabdus toxin and detecting binding or enzymatic activity and utilizing detectable markers (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 8, 10, 13, 15, 16, 35-38, 44, 54, 69).
Regarding hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
Therefore, the teachings of Ball et al. anticipate the presently claimed method.

Claims 22 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensign et al. U.S. Patent Application Publication 2003/0207806 published November 6, 2003.
For present claims 22 and 25-31, Ensign et al. teach Photorhabdus insecticidal toxins and methods of screening for binding and/or enzymatic activity comprising genetically engineering Photorhabdus insecticidal toxins into insects or plants and screening for activity (i.e. binding and/or enzymatic activity) or recombinantly expressing the Photorhabdus insecticidal toxins and utilizing proteases (i.e. binding of substrate, detecting enzymatic activity) or antibodies for screening (i.e. binding), combining different toxins, and utilizing detectable markers (please refer to the entire specification particularly the abstract; paragraphs 9, 11-14, 24-28, 30, 35, 37-39, 42, 47, 50-53, 58, 68, 79, 80, ; Table 1; Examples 8-11A, 13-16, 23, 25, 26).
Regarding hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
Therefore, the teachings of Ensign et al. anticipate the presently claimed method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,968,257 in view of Ensign et al. U.S. Patent Application Publication 2003/0207806 published November 6, 2003. 
U.S. Patent No. 10,968,257 claims a heterologous polypeptide comprising a Photorhabdus tandem repeat protein target recognizing sequence motif comprising hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids.
However, U.S. Patent No. 10,968,257 does not specifically claim a bidng or enzymatic assay for the heterologous polypeptide comprising a Photorhabdus tandem repeat protein target recognizing sequence motif.
For present claims 22 and 25-31, Ensign et al. teach Photorhabdus insecticidal toxins and methods of screening for binding and/or enzymatic activity comprising genetically engineering Photorhabdus insecticidal toxins into insects or plants and screening for activity (i.e. binding and/or enzymatic activity) or recombinantly expressing the Photorhabdus insecticidal toxins and utilizing proteases (i.e. binding of substrate, detecting enzymatic activity) or antibodies for screening (i.e. binding), combining different toxins, and utilizing detectable markers (please refer to the entire specification particularly the abstract; paragraphs 9, 11-14, 24-28, 30, 35, 37-39, 42, 47, 50-53, 58, 68, 79, 80, ; Table 1; Examples 8-11A, 13-16, 23, 25, 26).
The claims would have been obvious because a particular known technique (i.e. screening assays) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d1385 (U.S. 2007).

Claims 22 and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/374,696 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the methods claimed in copending Application No. 16/374,696 are drawn to methods of screening for binding or enzymatic activity of a TRS.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ffrench-Constant et al., 2014, Photorhabdus Toxins, Advances in Insect Physiology, 47: 343-388.
Ullah et al., 2014, Identification and Characterization of the Insecticidal Toxin “Makes Caterpillars Floppy” in Photorhabdus temperate M1021 Using a Cosmid Library, Toxins, 6: 2024-2040.
Brown et al., 2006, Txp40, a Ubiquitous Insecticidal Toxin Protein from Xenorhabdus and Photorhabdus Bacteria, Applied and Environmental Microbiology, 72(2): 1653-1662.
ffrench-Constant et al., 2007, Insecticidal toxins from Photorhabdus bacteria and their potential use in agriculture, Toxicon, 49: 436-451.
Hinchliffe et al., 2010, Insecticidal Toxins from the Photorhabdus and Xenorhabdus Bacteria, The Open Toxinology Journal, 3: 83-100.
Dowling, 2016, Identifying Anti-host Effectors in Photorhabdus, Current Topics in Microbiology and Immunology, 402: 25-38.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658